Case 1:18-cv-02242-PLF Document 82 Filed 12/07/20 Page 1 of 1

Arie!
L

November 24, 2020 < d Pay

Paul Friedman G MH

333 Constitution Avenue, N.W. [
Washington, D.C. 20001 / 2 zo

Dear Paul Friedman,

The Mashpee Wampanoags will definitely benefit from the First Light Casino. The casino will
give people lots of jobs and opportunities. Even though there are a lot of advantages, | believe
the Mashpee Wampanoags shouldn't get the land for a casino because they weren't federally
recognized in 1934 when the Indian Reorganization Act was passed.

One reason they shouldn't get the land is because they don’t qualify as Indian. The land was
originally given by the Obama administration and then taken away by the Trump administration
because they didn’t qualify as “Indian.” They don’t qualify because “Indian” is defined as “all
persons who are descendants of such members who were, on June 1, 1934, residing within the
present boundaries of any Indian reservation.” The Mashpee Wampanoags shouldn't get the
land because they don’t qualify for this.

Another reason they shouldn't get land is because they weren't federally recognized when the
Indian Reorganization Act was passed. This stated that anyone defined as “Indian” would be
able to get land from federal funds. The Mashpee Wampanoags weren't recognized until 2007.
This means that they shouldn't be able to get land from federal funds.

Also, the Mashpee Wampanoags argued the phrase "such members" made the definition
ambiguous and open to other interpretations. The lower court and the appeals court rejected
the argument because it is not what “Indian” is described as. There is no other reasoning that
the Mashpee Wampanoags have as to why they should get the land.

»verall, the Mashpee Wampanoags shouldn't get the land because they weren't federally
recognized in 1934, and they don’t qualify as “Indian.” They aren't “Indian”, so they can’t get
land from federal funds because they don’t meet the definition. They were federally recognized
in 2007, not 1934 when the Indian Reorganization Act was passed.

Sincerely,
Ajay Shroff
Brookline, MA
